Form odefo (Revised 06/2017)


                                      United States Bankruptcy Court − District of Kansas
                                               161 Robert J. Dole US Courthouse
                                                       500 State Avenue
                                                     Kansas City, KS 66101

Case Number: 18−20502                                               Chapter: 13

In re:
Erin Noel Higgins−Richardson
aka Erin Richardson
fka   Erin Hewes
fka   Erin Carpenter
21805 W. 54th St.
Shawnee, KS 66226

SSN: xxx−xx−9436
                                                                                                                 Filed and
                                                                                                           Entered By The Court
                                      ORDER TO CORRECT DEFECTIVE DOCUMENT(S)                                      7/26/19
                                                                                                             David D. Zimmerman
                                                                                                                Clerk of Court
                                                                                                             US Bankruptcy Court


The following document was filed in this matter and is defective for the following reason(s):


          44 − Motion for Dismissal for Other . Filed on behalf of Trustee William H Griffin, with Certificate
                                           of Service.(^Griffin5, William)



                                                             Duplicate



The Court will take no further action and no hearing will be scheduled until the filer corrects the above−described deficiency.
The filer is ordered to correct all deficiencies listed above within fourteen (14) days of the date of this order. Failure to timely
comply will result in this matter being set on the Court's show cause docket or denied, in the Court's sole discretion, without
further notice.
It is so ORDERED.



Document 47 − 44                                                    s/ Dale L. Somers
                                                                    Judge, United States Bankruptcy Court




                            Case 18-20502            Doc# 47        Filed 07/26/19          Page 1 of 1
